Citation Nr: 1613405	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Whether income from the California Winery Workers Pension Plan Trust is countable for Department of Veterans Affairs (VA) nonservice-connected pension purposes.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1975 to December 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

In October 2012 and October 2014, the Board remanded the matter for the purpose of affording the Veteran the opportunity to appear at a hearing before a Veterans Law Judge, as he had requested.  In a December 2015 letter, the appellant was advised of the time and date of his requested Board hearing.  In a February 2016 statement, however, the appellant's representative indicated that the appellant wished to withdraw his hearing request and asked that his appeal be forwarded to the Board for consideration.  

The Board notes that, at the time of the October 2012 and October 2014 remands, the issues on appeal included whether an overpayment of pension benefits in the amount of $1,177 was properly calculated.  A review of the appellant's Virtual VA file indicates that, in a January 2013 decision, the Committee on Waivers and Compromises (COWC) granted the appellant's request for a waiver of the $1,177 debt.  Under these circumstances, the issue of the validity of that debt is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3(a)(3) (2015). 

Payments of VA nonservice-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2015). 

The specific exclusions from income are delineated at 38 C.F.R. § 3.272 (2015).  Under this provision, "[d]onations from public or private relief, welfare, or charitable organizations" are excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272(a).  

VA's Veterans Benefits Administration Manual M21-1 (M21-1) provides additional guidance on this issue.  

In general, do not count [as income for improved pension purposes] any type of benefit for which eligibility is based on the claimant's financial need, such as Welfare, Supplemental Security Income (SSI), and savings from prescription drug discounts received under the Medicare Prescription Medication, Improvement, and Modernization Act (MMA). 

See M21-1MR Part V, subpart iii, Chapter 1, Section I, Part 3.b.

The record on appeal indicates that the appellant has been in receipt of VA pension benefits since April 1, 1998.  See September 1998 rating decision.  The monthly rate of his pension has been based on his reported income, including income from the California Winery Workers Pension Plan.  

In April 2010, however, the appellant contacted VA and asked that the monthly income he received from the California Winery Workers Pension Plan be excluded from his income for VA pension purposes on the grounds that it was a welfare payment.  

In support of his claim, the appellant submitted an April 2011 letter from the California Winery Workers Pension Plan Trust confirming that he had been entitled to a gross monthly disability pension of $598 since June 1, 2006.  The letter noted that the appellant was eligible for such payment in light of a determination that, prior to his normal retirement date, he had become totally and permanently disabled.  

In May 2011, the PMC denied the appellant's request on the grounds that his California Winery pension income was a retirement benefit rather than a welfare program that provided financial relief based on income.  The appellant has appealed that determination.

Since the AOJ last considered this issue in a January 2012 statement of the case, additional pertinent evidence has been associated with the record on appeal, including a May 2015 letter from an official associated with the California Winery Workers Pension Plan.  

In that letter, in response to an inquiry from the appellant as to whether the benefit he was receiving from that fund could be categorized as a welfare benefit, the official responded:  

You are and have been receiving a disability retirement benefit under this Plan.  The benefit began at your age 38, prior to the earliest date that a benefit may be obtained under this Plan based solely upon age and years of service.  It is an ancillary benefit, payment of which does not reduce your pension benefit payable at the Plan's normal retirement age 65.  In answer to your specific question, we have been advised and it is my understanding that, for purposes of 29 U.S.C. § 1002, the Plan's ancillary disability benefits paid prior to normal retirement age are, for the purpose of applying various ERISA rules, welfare benefits paid from a pension-plan.  

The California Winery Workers' Pension Plan is a multiemployer defined benefit retirement plan.  I hope this information is helpful to you.  Please bear in mind that we have no knowledge of any requirements of benefits provided through the Department of Veterans Affairs, and that this letter does not constitute legal advice, and may not he used or relied on as legal advice.  

Because the AOJ has not yet considered this additional evidence in connection with the issue on appeal, and because the appellant has not waived initial AOJ consideration of this additional evidence, a remand is necessary.  38 C.F.R. § 20.1304 (2015) (providing that any pertinent evidence submitted by the appellant must be referred to RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).

The Board also notes that, in addition to the May 2015 letter referenced above, the appellant has submitted printouts of statutes and jurisprudence related to ERISA, a federal law governing private pension and health plans such as the California Winery Workers' Pension Plan.  The appellant is advised, however, that ERISA is inapplicable to VA pension benefits.  Although the disability pension he receives from the California Winery Workers' Pension Plan is characterized as a "welfare plan" for ERISA purposes under 29 38 U.S.C.A. § 1002, the statute is not dispositive for VA pension purposes.  

Rather, as set forth above, VA criteria provide that, in order to be considered "welfare" and therefore excludable from countable income for VA pension purposes, the benefit must be based on financial need.  For example, under VA criteria, income from the Federal welfare or food stamp programs and income from Supplemental Security Income (SSI) are excludable as such programs have maximum income eligibility thresholds.  On the other hand, income from Social Security disability is countable for VA pension purposes because it is not based on income or financial need.  

In this case, the appellant is advised that the record currently contains no indication that the disability pension he receives from the California Winery Workers' Pension Plan is based on income, akin to an SSI benefit.  Rather, it appears to be based on disability alone, similar to Social Security disability, and therefore countable as income for VA pension purposes.  In the event his California Winery Workers' disability pension is, in fact, based on income as well as disability, he is advised that it would be to his benefit to obtain verification of this fact from California Winery Workers' Pension Plan.  


Accordingly, the case is REMANDED for the following action:

The AOJ should consider all evidence submitted since the January 2012 statement of the case.  After reviewing the record on appeal in its entirety and conducting any additional development deemed necessary, the AOJ should reconsider the issue on appeal.  If the benefit sought is not granted in full, the AOJ should issue a Supplemental Statement of the Case to the appellant, with a copy to his representative.  The AOJ should provide an appropriate response period before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




